Justice BEATTY.
I dissent as I believe Petitioner properly preserved a valid challenge to the sufficiency of the Department’s case. Furthermore, I believe our standard of review mandates a reversal as there is evidence to support the Hearing Officer’s finding that the Department failed to present a prima facie case to suspend Petitioner’s license under section 56-5-2951. Accordingly, I would reverse the decision of the Court of Appeals and reinstate the Hearing Officer’s order rescinding Petitioner’s license suspension.
I. Discussion
A. Error Preservation
As an initial matter, I disagree with the majority’s decision to affirm the ALC’s order on error preservation grounds as Petitioner’s challenge to the Department’s case was both timely and sufficient.
Throughout these proceedings, Petitioner has consistently challenged the reliability of the breath test results on the ground Officer Wilson failed to present evidence that the test was administered and the sample obtained in accordance with section 56-5-2950. Although the Hearing Officer did not expressly rule on the Department’s failure to present evidence as to the simulator solution test, he found the Department failed to satisfy its burden of proof as it did not present evidence that “[Officer Wilson] complied with all requirements while administering the breath test” as mandated by section *63656-5-2951. Because the Hearing Officer ruled in favor of Petitioner, he implicitly found the testimony regarding the breath test results was unreliable. Accordingly, the issue was raised to and ruled upon by the Hearing Officer. See Wilder Corp. v. Wilke, 330 S.C. 71, 76, 497 S.E.2d 731, 733 (1998) (“It is axiomatic that an issue cannot be raised for the first time on appeal, but must have been raised to and ruled upon by the trial judge to be preserved for appellate review.”). In view of this favorable ruling, it was not necessary for Petitioner to request additional conclusions of law from the Hearing Officer in order to preserve his issues for appellate review. See I‘On, L.L.C. v. Town of Mt. Pleasant, 338 S.C. 406, 419, 526 S.E.2d 716, 723 (2000) (“It would be inefficient and pointless to require a respondent to return to the judge and ask for a ruling on other arguments to preserve them for appellate review.”). Furthermore, Petitioner raised this issue as an additional sustaining ground in his brief to the ALC.
Finally, as will be more thoroughly discussed, Petitioner’s challenge to the reliability of the test results was timely as he was not objecting to the admissibility of Officer Wilson’s testimony but, rather, whether the Department had met its burden of proof in its case-in-chief. Unlike the majority, I do not believe Petitioner was required to raise any challenge until the Department presented a prima facie case to support the license suspension. Thus, I would find the Court of Appeals erred in basing its decision on error preservation grounds as it failed to appreciate Petitioner’s fundamental contention. Finding the issue properly preserved, I turn to a review of Petitioner’s substantive challenges to the ALC’s order.
B. Review of the ALC’s Order
“The [OMVH] is authorized to hear contested cases from the Department.” S.C. Dep’t of Motor Vehicles v. McCarson, 391 S.C. 136, 144, 705 S.E.2d 425, 429 (2011) (citing S.C.Code Ann. § 1-23-660 (Supp.2009) and S.C. Dep’t of Motor Vehicles v. Holtzclaw, 382 S.C. 344, 347, 675 S.E.2d 756, 757-58 (Ct. App.2009)). “Thus, the [OMVH] is an agency under the Administrative Procedures Act (APA).” Id. “Accordingly, appeals from [the OMVH] must be taken to the ALC.” Id.
*637When reviewing the decision of the ALC, an appellate court’s standard of review is governed by section 1-23-610 of the South Carolina Code. S.C.Code Ann. § 1-23-610 (Supp. 2012). Under section l-23-610(B) of the APA, an appellate court may affirm the decision or remand the case for further proceedings; or, it may reverse or modify the appealed decision if the appellant’s substantive rights have suffered prejudice because the decision is: (a) in violation of constitutional or statutory provisions; (b) in excess of the statutory authority of the agency; (c) made upon unlawful procedure; (d) affected by other error of law; (e) clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or (f) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion. § l-23-610(B).
Although it is clear the Department has the burden of proof in a license suspension proceeding,11 the positions of the parties diverge with respect to what the Department must prove to establish a prima facie case and when a motorist must challenge the sufficiency of the Department’s case. In ruling in favor of the Department, I believe the ALC’s decision was controlled by errors of law.
Initially, I believe the ALC and the majority err in their reliance on section 56-5-2950(e) as that provision applies only when a party is raising a substantive challenge to the policies, procedures, and regulations promulgated by SLED. S.C.Code Ann. § 56-5-2950(e) (2006) (“Policies, procedures, and regulations promulgated by SLED may be reviewed by the trial judge or hearing officer on motion of either party.”). Here, contrary to the findings of the majority, Petitioner made no such challenge. Instead, he was asserting that the breath test results were unreliable because there was no evidence that Officer Wilson complied with the procedures set forth in section 56-5-2950.
Even if a motion was necessary under section 56-5-2950(e) for the Hearing Officer to assess the reliability of the breath *638test results as advocated by the majority, Petitioner’s closing argument was sufficient to implicate this provision as his motion was akin to a directed verdict motion wherein he questioned whether the Department followed the procedures of section 56-5-2950.12 See S.C.Code Ann. § 56-5-2950(e) (2006) (“The failure to follow any of these policies, procedures, and regulations, or the provisions of this section, shall result in the exclusion from evidence any test[] results, if the trial judge or hearing officer finds that such failure materially affected the accuracy or reliability of the test[ ] results or the fairness of the testing procedure.”); State v. Long, 363 S.C. 360, 363, 610 S.E.2d 809, 811 (2005) (analyzing section 56-5-2950 and stating, “Part (e) provides for judicial or administrative review of regulations, and for the exclusion of evidence if these regulations are not complied with”).
Having found the sufficiency of the Department’s case was proper for the Hearing Officer’s determination, I next assess what the Department needed to present to set forth a prima facie case under section 56-5-2951 as that section outlines “several statutory prerequisites that must be established before a Hearing Officer suspends a citizen’s driver’s license following an arrest for DUI.” McCarson, 391 S.C. at 149, 705 S.E.2d at 431. In doing so, I would note the crucial distinctions between a license suspension hearing and a trial for the underlying DUI charge. As our appellate courts have explained:
[T]he question before the hearing officer was not whether the state had proved its case, but whether the arresting officer had probable cause to believe [the driver] had com*639mitted the offense of driving under the influence. This is not a trial in regard to the guilt or innocence of the defendant on a DUI charge. Rather, the gravamen of the administrative hearing is a determination of the efficacy and applicability of the implied consent law. The query posited to the administrative hearing officer is: did the person violate the implied consent law.
S.C. Dep’t of Motor Vehicles v. Nelson, 364 S.C. 514, 525, 613 S.E.2d 544, 550 (Ct.App.2005) (citation omitted) (second emphasis added).
Here, Petitioner’s fundamental challenge was to the reliability of the breath test results. In section 56-5-2951(F)(4), the General Assembly has identified, in the conjunctive, four foundational requirements for breath test results. Petitioner claimed the Department failed to offer evidence as to subsection (F)(4)(c), which requires that “tests administered and samples obtained were conducted pursuant to Section 56-5-2950.” Specifically, whether a simulator test was performed before Officer Wilson administered the actual test.
As noted by the Hearing Officer, the Department did not introduce the actual test results but relied exclusively on Officer Wilson’s scant testimony. In the absence of other evidence, the Hearing Officer rejected the 0.17 reading claimed by Officer Wilson as there was no way to determine the accuracy and reliability of the blood-alcohol analysis. See State v. Huntley, 349 S.C. 1, 5, 562 S.E.2d 472, 474 (2002) (“The purpose of a simulator test is to ensure the breathalyzer machine produces an accurate, reliable breath-alcohol reading, and ultimately, an accurate blood-alcohol analysis.”).
I would decline to reverse this conclusion as the Hearing Officer is the ultimate fact finder in a license suspension proceeding. See White v. S.C. Dep’t of Highways & Pub. Transp., 278 S.C. 603, 606, 299 S.E.2d 852, 853 (1983) (finding that factual determinations in license suspension proceeding was the “work of the administrative hearing officer” and should not be reversed by the circuit court or the appellate court “if there is substantial evidence to support the hearing officer’s findings and conclusions”).13
*640Without reliable evidence as to the amount of Petitioner’s blood alcohol concentration, the Department failed to establish a prima facie case under section 56-5-2951 to sustain the license suspension. Accordingly, it was not necessary for Petitioner to rebut the Department’s evidence as the burden of production never shifted to Petitioner.14 See Lawson v. Dir. of Revenue, 145 S.W.3d 448, 445-46 (Mo.Ct.App.2004) (holding that evidence did not support suspension of driver’s license and stating, “The Director has the burden to present a prima facie case. If that threshold is met, the driver is entitled to present evidence in an attempt to rebut the Director’s prima facie case. While the burden of production shifts to the driver when the Director establishes a prima facie case, the burden of persuasion remains with the Director throughout the proceedings” (citation omitted)).
II. Conclusion
In my opinion, the majority and the courts below misconstrue Petitioner’s challenge as one involving the admissibility of evidence. Instead, Petitioner was challenging the sufficiency of the Department’s evidence rather than the admissibility of the 0.17 reading. Stated another way, Petitioner was *641arguing the Department failed to present a prima facie case as to the statutory prerequisites necessary to suspend his license under section 56-5-2951. Thus, whether Petitioner posited a contemporaneous objection to Officer Wilson’s testimony was not determinative.
As to the merits of Petitioner’s appeal, I would hold the ALC and, in turn, the Court of Appeals erred in reversing the Hearing Officer’s order. In rescinding Petitioner’s license suspension, the Hearing Officer determined that the Department failed to present a prima facie case to suspend Petitioner’s license under section 56-5-2951. Specifically, the Hearing Officer rejected the blood alcohol reading attested to by Officer Wilson as there was no other evidence offered to ensure the accuracy and reliability of this reading. Because the Hearing Officer was the fact finder in this proceeding, I would decline to reverse his conclusion as there is substantial evidence to support his ruling. I emphasize that this decision would have no bearing on the viability of the underlying DUI charge and would not preclude the suspension of Brown’s license if he were convicted.
Based on the foregoing, I would reverse the decision of the Court of Appeals and reinstate the Hearing Officer’s order rescinding Petitioner’s license suspension.
HEARN, J., concurs.

. Notably, section 56-5-2951(F) now states, “The Department of Motor Vehicles and the arresting officer shall have the burden of proof in contested case hearings conducted pursuant to this section.” S.C.Code Ann. § 56-5-2951(F) (Supp.2012).


. In contrast, the majority maintains that a motion to exclude the breath test results due to the Department’s failure to comply with the statutory requirements of section 56-5-2950 must be made at the precise time the results are offered. Although a contemporaneous objection is generally raised at the time evidence is offered, this is not the situation presented in the instant case. Here, Petitioner was not objecting to Officer Wilson’s statement regarding the breath test results. Rather, Petitioner was challenging whether the Department presented sufficient evidence to satisfy the statutory requirements of section 56-5-2950 to sustain the suspension of his license. Thus, similar to a defense motion for a directed verdict, Petitioner could not move to dismiss the Department’s case based on the insufficiency of the evidence until the Department rested its case before the Hearing Officer. Accordingly, Petitioner’s motion was both timely and procedurally proper.


. In direct contravention of our standard of review, the majority would reverse the findings of the Hearing Officer. Specifically, the *640majority takes its own view of the evidence and finds that "there was sufficient evidence offered by the Department that the DataMaster machine was in proper working condition.” Unlike the majority, I employ our standard of review and conclude that there was substantial evidence to support the Hearing Officer’s factual findings and conclusions.


. The Department cites this Court's decision in State v. Parker, 271 S.C. 159, 245 S.E.2d 904 (1978), for the proposition that Officer Wilson’s testimony that "the machine was functioning properly” was sufficient to sustain the license suspension. The Department maintains this uncontroverted testimony constituted prima facie evidence the breathalyzer test was administered by a qualified person in a proper manner as required by section 56-5-2950(a). I believe the Department’s reliance on Parker is misplaced as that case was decided prior to the enactment of the statute at issue and before this Court’s decision in McCarson. Furthermore, in Parker, this Court addressed the proper foundation for the introduction of breath test results in a prosecution for DUI rather than a license suspension. Parker, 271 S.C. at 164, 245 S.E.2d at 908; see also State v. Cuccia, 353 S.C. 430, 578 S.E.2d 45 (Ct.App.2003) (holding that revocation of a driver's license following a DUI arrest is a civil sanction and not a criminal penalty for double jeopardy purposes).